Title: From Thomas Jefferson to Ralph Eddowes, 18 November 1807
From: Jefferson, Thomas
To: Eddowes, Ralph


                        
                            Washington Nov. 18. 07.
                        
                        Th: Jefferson presents his compliments to mr Eddowes and his thanks for the two pamphlets he has been so
                            kind as to send him. he has read them with so much satisfaction that he has desired mr Dobson to forward him the
                            successive discourses as they shall come out, and also the new translation of the New Testament announced in page 22. this
                            latter work is particularly interesting as he has always been persuaded that the different translations of that book have
                            been warped in particular passages to the tenets of the church of which the translator has been a member. he has recieved
                            great pleasure from some of the writings of his venerable friend Doctr. Priestley, on these subjects, and is sensible,
                            from the specimen sent, that he shall do the same as to the discourses, now promised.—he salutes mr Eddowes with great
                            respect. 
                    